                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


DEAN OBEIDALLAH,

                       Plaintiff,                       NOTICE
v.                                                      Case No. 2:17-cv-720
                                                        Chief Judge Sargus, Jr.
ANDREW B. ANGLIN, et al.,

                        Defendants.


        TAKE NOTICE that a proceeding in this case has been set for the place, date, and time
set forth below:

Place: United States District Court             COURTROOM #2
       Joseph P. Kinneary U.S. Courthouse
       85 Marconi Boulevard                     June 12, 2019 at 10:00 A.M.
       Columbus, Ohio 43215

TYPE OF PROCEEDING: Evidentiary Hearing

If Defendant is on bond, it is the responsibility of counsel to notify the defendant of the
hearing, date, location and time.




                                          EDMUND A. SARGUS, JR.
                                          UNITED STATES CHIEF DISTRICT JUDGE
DATE: May 1, 2019

                                             /s / Christin M. Werner
                                          (By) Christin M. Werner, Deputy Clerk
